Opinion issued July 23, 2013




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00319-CV
                           ———————————
WILLIE EARL BROWN AKA WILLIE EARL BROWN, INDIVIDUALLY
  AND AS EXECUTOR OF THE ESTATE OF ALMA TATE BROWN,
                       Appellant
                                        V.
           PATRICK O’CONNOR & ASSOCIATES, LP, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1015303


                         MEMORANDUM OPINION

      Appellant, Willie Earl Brown aka Willie Earl Brown, individually and as

executor of the Estate of Alma Tate Brown, has neither paid the required filing fee
for this appeal nor established indigence for purposes of appellate costs. See TEX.

R. APP. P. 5 (“A party who is not excused by statute or these rules from paying

costs must pay—at the time an item is presented for filing—whatever fees are

required by statute or Supreme Court order.”), 20.1 (listing requirements for

establishing indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a),

101.041 (West 2013) (listing fees in court of appeals); Order Regarding Fees

Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in

court of appeals). On May 7, 2013, appellant was notified that this appeal was

subject to dismissal if the filing fee was not paid by June 6, 2013. After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case). Appellant was notified a second time, on June 18,

2013, that this appeal was subject to dismissal for failure to pay the filing fee.

After being notified a second time that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.




                                         2
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         3